DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-5, and  17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2013/0134559 (corresponding to US 8,643,148).
In re Claim 1, Lin discloses a method comprising: attaching a die 44 to a first 22A side of a substrate 22; dispensing a polymer material 66A on a second side 22B of the substrate 22 between adjacent external connectors  (64, 67, 68),  formed at the second 22B side of the substrate 22, the second side 22B of the substrate 22 opposing the first side 22A, wherein the polymer material 66A is dispensed after the external connectors (64, 67, 68) are formed on the second side 22B of the substrate 22; and curing ([0016]) the dispensed polymer material (Figs.  1-12 and A; [0009-0025]).
In re Claim 2, Lin discloses the method of claim 1, wherein dispensing the polymer material 66A comprises dispending the polymer material 66A in peripheral regions of the second side 22B of the substrate 22 while keeping center regions (marked as 2R in Fig. A) of the second side 22B of the substrate 22 free of the polymer material 66A.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Lin’s Fig. 11a annotated to show the details cited

In re Claim 3, Lin discloses the  method of claim 1, wherein after curing the polymer material 66A, a first portion 1L of the polymer material 66A contacting the external connectors (64, 67; 68) has a first thickness 1T, a second portion 2L of polymer material 66A away from the external connectors (64, 67; 68) has a second thickness 2T smaller than the first thickness 1T (Fig. A).
In re Claim 4, Lin discloses the method of claim 1, further comprising forming an underfill material 45 between the die 44 ([0014]) and the first side 22A of the substrate 22.
In re Claim 5, Lin discloses the  method of claim 4, further comprising forming a molding material 56 on the first side 22A of the substrate 22 around the die 44 and around the underfill material 45.
In re Claim 8, Lin discloses the  method of claim 1, wherein the external connectors (64, 67, 68) are solder connectors ([0012], [0022]), wherein curing the polymer material 66A inherently changes a profile of the external connectors (64, 67, 68). It is inherently because according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case curing the polymer material 66A inherently changes a profile of the external connectors (64, 67, 68). 
In re Claim 9, Lin discloses the method of claim 8, wherein after curing the polymer material 66A, first portions (64, 67) of the external connectors (64, 67, 68) embedded in the polymer material 66A have straight sidewalls (Fig. A), and second portions (68) of the external connectors (64, 67, 68) outside the polymer material have 66A curved sidewalls.
In re Claim 10, Lin discloses the method of claim 1, wherein the external connectors (64, 67, 68) comprises solder ([0022]), wherein the method further comprises performing a thermal process to change sidewalls profiles of the external connectors before dispensing the polymer material 66A (Figs.  1-12 and A; [0009-0025]).

In re Claim 11, Lin discloses a method comprising: bonding a die 44 to a contact pad 32  formed at a first side 22A of a substrate 22 (Fig. 2), the contact pad 32 being electrically coupled to a conductive connector (64, 67, 68) formed at a second side 22B of the substrate 22 opposing the first side 22A (Figs. 1 and A); and forming a polymer layer 66A at the second side 22B of the substrate 22, the polymer layer 66A contacting the conductive connector (64, 67, 68), the polymer layer 66A covering a first region 1R of the second side 22B (Fig. A) of the substrate 22, and a second region 2R of the second side 22B of the substrate 22 is free of the polymer layer 66A (Figs.  1-12 and A; [0009-0025]).
In re Claim 12, Lin discloses the method of claim 11, wherein the first region 1R is a peripheral region of the second side 22B of the substrate 22 proximate to a sidewall of the substrate 22 (Fig.12), and the second region 2R is a center region of the second side 22B of the substrate 22 (Figs. 12 and A).
In re Claim 13, Lin discloses the method of claim 11, wherein the polymer layer 66A is formed to have a first thickness 1T at a first location 1L contacting the conductive connector (64, 67, 68), and is formed to have a second thickness 2T at a second location 2L away from the conductive connector (64, 67, 68), wherein the second thickness 2T  is smaller than the first thickness 1T  (Fig. A).
In re Claim 14, Lin discloses the method of claim 11, wherein the conductive connector (64, 67, 68/38) is formed at the second side 22B of the substrate 22 before forming the polymer layer 66A (Figs. 9 and 10).
In re Claim 15, Lin discloses the method of claim 11, wherein forming the polymer layer 66A comprises: depositing a polymer material 66A on the second side 22B of the substrate 22; and curing the polymer material 66A to form the polymer layer ([0016]).
In re Claim 17, Lin discloses a semiconductor device comprising: a substrate; a semiconductor die 44 bonded to a first side 22A of the substrate 22; and a polymer layer 66A extending along a second side 22B of the substrate 22 opposing the first side 22A, wherein the polymer layer 66A has a first thickness 1T  (Fig. A) at a first location 1L contacting a conductive connector (64, 67, 68) at the second side 22B of the substrate 22, and has a second thickness 2T at a second location 2L away from the conductive connector (64. 67, 68), wherein the second thickness 2T is smaller than the first thickness 1T (Figs. 9-12 and A; [0009-0025]).
In re Claim 18, Lin discloses the  semiconductor device of claim 17, wherein the polymer layer 65A covers a first region 1R (covered 1L and 2L) of the second side 22B of the substrate 22 and exposes a second region 2R of the second side 22B of the substrate 22 (Fig. A).
In re Claim 19, Lin discloses the semiconductor device of claim 17, wherein the conductive connector (64, 67, 68) extends further from the substrate 22 than the polymer layer 66A, wherein the conductive connectors (64, 67, 68) comprises solder ([0022]), wherein a first portion 64 of the conductive connectors (64, 67, 68) surrounded by the polymer layer 66A has straight sidewalls, and a second portion (68) of the conductive connector (64, 67, 68) extending above the polymer layer 66A has curved sidewalls (Figs. 9-12).
In re Claim 20, Lin discloses the  semiconductor device of claim 17, wherein the conductive connector (64, 67, 68) extends further from the substrate 22 than the polymer layer 66A, wherein the conductive connector (64, 67, 68) has curved sidewalls (of 68) that extend from the substrate 22 to a top surface of the conductive connector (64, 67, 68) distal from the substrate 22 (Figs. 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 and 15, respectively, above. 
In re Claim 6, Lin discloses all limitations of claim 6 except for that  curing the polymer material 66A comprises: performing a first curing process to partially cure the polymer material; and after the first curing process, performing a second curing process different from the first curing process to fully cure the polymer material. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the specified curing polymer material since it was known in the art that performing a first curing process to partially cure the polymer material; and after the first curing process, performing a second curing process different from the first curing process to fully cure the polymer material is a well-known and routine practice (see [0215] in Jung et al., US 2004/0062873(corresponding to US 7,615,257)). (MPEP2144.I.). Let’s note that Jung’s reference is cited her only as an evidence of common knowledge.  
In re Claim 7, Lin discloses all limitations of claim 7 except for that the first curing process is an ultra-violet (UV) light curing process, and the second curing process is a thermal curing process. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the specified curing processes since it was known in the art that first curing process is an ultra-violet (UV) light curing process is well-known and routine practice (see [0215] in Jung et al., US 2004/0062873(corresponding to US 7,615,257)). (MPEP2144.I.). Let’s note that Jung’s reference is cited her only as an evidence of common knowledge.  (MPEP2144.I.).
In re Claim 16, Lin discloses all limitations of claim 16 except for that  curing the polymer material comprises: partially curing the polymer material 66A using a first curing process; and fully curing the polymer material using a second curing process after the first curing process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified curing polymer material since it was known in the semiconductor art that partially curing the polymer material using a first curing process; and fully curing the polymer material using a second curing process after the first curing process is well-known and routine practice (see [0215] in Jung et al., US 2004/0062873(corresponding to US 7,615,257)). (MPEP2144.I.). Let’s note that Jung’s reference is cited her only as an evidence of common knowledge.  (MPEP2144.I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893